DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021, 10/19/2021, 06/24/2022.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "extreme" in claim 10 is a relative term which renders the claim indefinite. The term "extreme" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation “game stage”. The limitation is not well known in the art and thus renders the claim indefinite.
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Dax (US20210229656).
Regarding claim 1, Dax teaches a method for planning an autonomous vehicle, comprising: acquiring first traveling information of an autonomous vehicle, wherein the first traveling information comprises a traveling track and a traveling parameter of the autonomous vehicle ([0012] disclosing determining first travelling information including a current trajectory “traveling track” and parameters such as acceleration, deceleration of the autonomous vehicle); 
acquiring second traveling information of at least one obstacle vehicle, wherein the second traveling information comprises position information and a traveling parameter of the obstacle vehicle ([0012] disclosing determining second travelling information including a current trajectory “traveling track” and parameters such as acceleration, deceleration of the object);  
predicting a driving intention of the obstacle vehicle according to the acquired second traveling information of the obstacle vehicle ([0014] disclosing predicting that the object will pass through the intersection based on the second trajectory of the object, i.e., predict driving intention of the object);
 planning a vehicle-converging strategy for the autonomous vehicle according to the first traveling information and the driving intention of the obstacle vehicle upon determining that there is a possibility of vehicle-converging between the autonomous vehicle and the obstacle vehicle ([0014] disclosing predicting that the object will cross through the intersection “intention” based on the trajectory of the object and the vehicle may yield “planning a vehicle converging strategy” based on an overlap area between the object and the vehicle); 
and controlling the autonomous vehicle to travel according to the vehicle-converging strategy ([0014] disclosing predicting that the object will cross through the intersection “intention” based on the trajectory of the object and the vehicle may yield “control the vehicle by converging strategy” based on an overlap area “collision zone” between the object and the vehicle).

Claim 13 is rejected for similar reasons as claim 1, see above rejection.

Regarding claim 20, Dax teaches non-transitory computer readable storage medium having stored computer instructions, the computer instructions are configured to cause a computer to execute the method according to claim 1 ([0092] disclosing memory stored on a non-transitory computer media with instructions to execute the method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 7, 8, 10, 11, 14, 15, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable by Dax (US20210229656) in view of Yu (US20200406892).
Regarding claim 2, Dax teaches the method according to claim 1, wherein the predicting the driving intention of the obstacle vehicle according to the acquired second traveling information of the obstacle vehicle comprises:
 computing, according to the acquired first traveling information of the autonomous vehicle, time when the autonomous vehicle enters a vehicle-converging area and time when the autonomous vehicle leaves the vehicle-converging area ([0024] disclosing the time space overlap between the vehicle and the object is based on the time of entry and time of exit of the vehicle and the object into the collision zone “vehicle converging area”);
and, at least one of the time when the autonomous vehicle enters the vehicle-converging area or the time when the autonomous vehicle leaves the vehicle-converging area ([0024] disclosing the time space overlap between the vehicle and the object is based on the time of entry and time of exit of the vehicle and the object into the collision zone “vehicle converging area”).
Dax does not teach calculating an overtaking acceleration constraint and a yielding acceleration constraint of the obstacle vehicle according to the second traveling information; and predicting the driving intention of the obstacle vehicle based on the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle.
 Yu teaches calculating an overtaking acceleration constraint and a yielding acceleration constraint of the obstacle vehicle according to the second travelling information of the obstacle vehicle ([0073] disclosing determining that the other vehicle will yield when it decelerates to an extent or more and that the other vehicle will overtake when it accelerates to an extent or more based on the speed of the vehicle and the speed of the other vehicle, i.e., a yielding acceleration constraint and an overtaking acceleration constraint of the other vehicle according to the second travelling information of the obstacle);
and predicting the driving intention of the obstacle vehicle based on the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle ([0073] disclosing determining that the other vehicle will yield when it decelerates to an extent or more and that the other vehicle will overtake when it accelerates to an extent or more based on the speed of the vehicle and the speed of the other vehicle, i.e., predicting the driving intention of the obstacle vehicle based on a yielding acceleration constraint and an overtaking acceleration constraint).
Dax and Yu are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dax to incorporate the teaching of Yu of calculating an overtaking acceleration constraint and a yielding acceleration constraint of the obstacle vehicle according to the second traveling information; and predicting the driving intention of the obstacle vehicle based on the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle in order to control the host vehicle based on an intention of an obstacle vehicle to avoid collision (see at least [0009] of Yu).

Regarding claim 3, Dax as modified by Yu teaches the method according to claim 2, wherein the predicting the driving intention of the obstacle vehicle based on the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle comprises:
acquiring an acceleration of the obstacle vehicle, and determining the driving intention by comparing the acceleration with an acceleration constraint for the driving intention of overtaking and an acceleration constraint for the driving intention of yielding (Yu [0073] disclosing determining that the other vehicle will yield when it decelerates to an extent or more and that the other vehicle will overtake when it accelerates to an extent or more based on the speed of the vehicle and the speed of the other vehicle, i.e., predicting the driving intention of the obstacle vehicle based on a yielding acceleration constraint and an overtaking acceleration constraint).

Regarding claim 5, Dax as modified by Yu teaches the method according to claim 2, wherein the predicting the driving intention of the obstacle vehicle according to the acquired second traveling information of the obstacle vehicle further comprises:
estimating acceleration distribution of the obstacle vehicle according to acquired
position information of the obstacle vehicle at each moment (Dax [0024]  disclosing accelerations associated with the trajectories for the vehicle and the object vehicle, which is interpreted as an acceleration distribution of the obstacle vehicle at each position at each moment); and
Dax as modified by Yu does not yet teach the predicting the driving intention of the obstacle vehicle based on the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle comprises: predicting the driving intention of the obstacle vehicle by comparing the acceleration distribution with the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle.
Yu teaches the predicting the driving intention of the obstacle vehicle based on the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle comprises:
predicting the driving intention of the obstacle vehicle by comparing the
acceleration distribution with the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle ([0079] disclosing estimating the position and the acceleration of the object vehicle at each moment. [0073] disclosing determining that the other vehicle will yield when it decelerates to an extent or more and that the other vehicle will overtake when it accelerates to an extent or more based on the speed of the vehicle and the speed of the other vehicle, i.e., a yielding acceleration constraint and an overtaking acceleration constraint of the other vehicle according to the second travelling information of the obstacle. It is interpreted from the citations that the acceleration distribution is compared with the overtaking acceleration constraint and the yielding acceleration constraint to determine if the object is overtaking or yielding “intention”).
Dax as modified by Yu and Yu are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dax as modified by Yu to incorporate the teaching of Yu of calculating an overtaking acceleration constraint and a yielding acceleration constraint of predicting the driving intention of the obstacle vehicle by comparing the acceleration distribution with the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle in order to control the host vehicle based on an intention of an obstacle vehicle to avoid collision (see at least [0009] of Yu).

Regarding claim 6, Dax as modified by Yu teaches the method according to claim 2. Dax as modified by Yu does not yet teach wherein the planning the vehicle-converging strategy for the autonomous vehicle according to the first traveling information and the driving intention of the obstacle vehicle comprises: planning the autonomous vehicle to yield when the predicted driving intention of the obstacle vehicle is overtaking; and planning the autonomous vehicle to overtake when the predicted driving intention of the obstacle vehicle is yielding.
Yu teaches wherein the planning the vehicle-converging strategy for the autonomous vehicle according to the first traveling information and the driving intention of the obstacle vehicle comprises:
planning the autonomous vehicle to yield when the predicted driving intention of the obstacle vehicle is overtaking ([0073] disclosing based on determining that the other vehicle is decelerating to allow the host vehicle to join the lane before the other vehicle “overtake”); and
planning the autonomous vehicle to overtake when the predicted driving intention of the obstacle vehicle is yielding ([0073] disclosing based on determining that the other vehicle is accelerating to allow the host vehicle to join the lane behind the other vehicle “yield”).
Dax as modified by Yu and Yu are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dax as modified by Yu to incorporate the teaching of Yu of planning the autonomous vehicle to yield when the predicted driving intention of the obstacle vehicle is overtaking; and planning the autonomous vehicle to overtake when the predicted driving intention of the obstacle vehicle is yielding in order to control the host vehicle based on an intention of an obstacle vehicle to avoid collision (see at least [0009] of Yu).

Regarding claim 7, Dax as modified by Yu teaches the method according to claim 2, wherein the planning the vehicle-converging strategy for the autonomous vehicle according to the first traveling information and the driving intention of the obstacle vehicle comprises:
updating, according to the driving intention of the obstacle vehicle, at least one of time when the obstacle vehicle enters the vehicle-converging area or time when the obstacle vehicle leaves the vehicle-converging area (Dax [0020] disclosing updating the vehicle trajectory based on the object trajectory. [0028] disclosing updating the trajectory based on the collision zone in order to slow down to yield for the other vehicle to pass the intersection which is an intention of the other vehicle based on the trajectory. [0041] disclosing a time when the obstacle enters the collision zone “vehicle-converging area” which is updated based on the other vehicle trajectory. See also [0035] disclosing the prediction takes into account accelerations and decelerations “intentions” of the object when calculating the entry and exit times); and
planning the autonomous vehicle to yield under a condition that the computed time when the autonomous vehicle enters the vehicle-converging area is later than the time when the obstacle vehicle enters the vehicle-converging area (Dax [0041] disclosing if the object enters the collision zone before the vehicle, to yield); 
otherwise, planning the autonomous vehicle to overtake (Dax [0041] disclosing to follow the original trajectory and not yield when the autonomous vehicle has entered the converging area before the other vehicle and the other vehicle will enter the area barely before the autonomous vehicle leaves the area).

Regarding claim 8, Dax as modified by Yu teaches the method according to claim 2, wherein the planning the vehicle-converging strategy for the autonomous vehicle according to the first traveling information and the driving intention of the obstacle vehicle comprises:
computing, according to the acquired traveling parameter of the autonomous vehicle, a speed of the autonomous vehicle when entering the vehicle-converging area (Dax [0012] disclosing determining a time of entry and exit of the converging areas based on the speeds of the object and the autonomous vehicle);
predicting, according to the driving intention of the obstacle vehicle, a speed of the obstacle vehicle when entering the vehicle-converging area and updating at least one of time when the obstacle vehicle enters the vehicle-converging area or time when the obstacle vehicle leaves the vehicle-converging area (Dax [0012] disclosing determining entry and exit points to the vehicle-converging area which is based on the intention that the object will cross the converging area. [0035] disclosing the prediction takes into account accelerations and decelerations “intentions” of the object when calculating the entry and exit times); and
planning the autonomous vehicle to overtake or yield according to the computed
speed of the autonomous vehicle when entering the vehicle-converging area and the predicted speed of the obstacle vehicle when entering the vehicle-converging area, under a condition that a difference between the computed time when the autonomous vehicle enters the vehicle-converging area and the predicted time when the obstacle vehicle enters the vehicle-converging area is smaller than a preset value (Dax [0059] disclosing determining based on the entry time to the converging zone for the autonomous vehicle and the object “which is determined by speed as taught in [0012]” if there is sufficient time to enter the collision zone without yielding. Sufficient time is interpreted as a preset value).

Regarding claim 10, Dax as modified by Yu teaches the method according to claim 5, wherein the predicting the driving intention of the obstacle vehicle according to the acquired second traveling information of the obstacle vehicle comprises:
dividing, according to the acquired second traveling information of the obstacle vehicle and an extreme value of a preset acceleration range, traveling of the obstacle vehicle before entering the vehicle-converging area into a preparation stage and a game stage (Dax [0046] disclosing taking in account object accelerations to clear a junction at a yellow light); and
predicting the driving intention of the obstacle vehicle according to the traveling parameter of the obstacle vehicle after entering the game stage (Dax [0046] disclosing taking in account object accelerations to clear a junction at a yellow light, which is interpreted as an intention to overtake by the object after entering the game stage inside the converging zone).

Regarding claim 11, Dax as modified by Yu teaches the method according to claim 10, wherein the predicting the driving intention of the obstacle vehicle according to the traveling parameter of the obstacle vehicle after entering the game stage comprises:
comparing the overtaking acceleration constraint and the yielding acceleration
constraint with the acceleration distribution of the obstacle vehicle and predicting the driving intention of the obstacle vehicle to be overtaking or yielding (Yu ([0079] disclosing estimating the position and the acceleration of the object vehicle at each moment. [0073] disclosing determining that the other vehicle will yield when it decelerates to an extent or more and that the other vehicle will overtake when it accelerates to an extent or more based on the speed of the vehicle and the speed of the other vehicle, i.e., a yielding acceleration constraint and an overtaking acceleration constraint of the other vehicle according to the second travelling information of the obstacle. It is interpreted from the citations that the acceleration distribution is compared with the overtaking acceleration constraint and the yielding acceleration constraint to determine if the object is overtaking or yielding “intention”).

Claims 14, 15, 17, 18, 19 are rejected for similar reasons as claims 2, 3, 5, 6 and 8, see above rejection. 

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Dax (US20210229656) in view of Yu (US20200406892) and Thomas (DE102007015030).
Regarding claim 4, Dax as modified by Yu teaches the method according to claim 2, Dax as modified by Yu does not teach wherein the predicting the driving intention of the obstacle vehicle based on the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle comprises: determining that the driving intention is yielding, when it is calculated according to the second traveling information of the obstacle vehicle that the obstacle vehicle is accelerating and the overtaking acceleration constraint exceeds a preset acceleration range; and determining that the driving intention is overtaking, when it is calculated according to the second traveling information of the obstacle vehicle that the obstacle vehicle is decelerating and the yielding acceleration constraint exceeds a preset acceleration range.
Thomas teaches wherein the predicting the driving intention of the obstacle vehicle based on the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle comprises:
determining that the driving intention is yielding, when it is calculated according to the second traveling information of the obstacle vehicle that the obstacle vehicle is
accelerating and the overtaking acceleration constraint exceeds a preset acceleration range ([14] disclosing determining a required acceleration for the object to cross through the intersection and comparing the required acceleration for the object to cross the intersection “overtaking acceleration constraint” to a range to determine if a situation is critical or not critical. [16] disclosing that the non-critical collision risk is defined when the required acceleration for the object to cross through the intersection “overtaking acceleration constraint” is less than an acceleration limit “acceleration range” and an acceleration is still comfortable vs when a situation is supercritical it requires a full throttle acceleration for the object to cross through the intersection. At least [23] discloses determining if a situation is not critical that the autonomous vehicle continues its journey unchanged. It is interpreted from the citation that the intention of the other vehicle is to cross the intersection based on the overtaking acceleration constraint being less than a limit and thus a non-critical situation that is comfortable for the object to do so and to yield when the overtaking acceleration constraint exceeds the range); and
determining that the driving intention is overtaking, when it is calculated according to the second traveling information of the obstacle vehicle that the obstacle vehicle is decelerating and the yielding acceleration constraint exceeds a preset acceleration range ([17]-[20] disclosing an analogous way of determining a deceleration limit in order to determine criticality of the driving situation. [18] disclosing determining the required deceleration “yielding acceleration constraint” to stop the object vehicle before the intersection and comparing it to a delay limit “preset acceleration range” in order to determine the criticality of the situation. [21] disclosing the limit for the deceleration “preset acceleration range” to still be comfortable and that will be a non-critical vs a supercritical situation when full brakes has to be applied. [23] disclosing determining if a situation is not critical that the autonomous vehicle continues its journey unchanged. It is interpreted that the intention of the other vehicle to stop before the intersection based on the non-critical situation and that the object vehicle will overtake when it is determined that the situation is supercritical and thus the deceleration required to stop “yielding acceleration constraint” exceeds the range).
Dax as modified by Yu and Thomas are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dax as modified by Yu to incorporate the teaching of Thomas of wherein the predicting the driving intention of the obstacle vehicle based on the overtaking acceleration constraint and the yielding acceleration constraint of the obstacle vehicle comprises: determining that the driving intention is yielding, when it is calculated according to the second traveling information of the obstacle vehicle that the obstacle vehicle is accelerating and the overtaking acceleration constraint exceeds a preset acceleration range; and determining that the driving intention is overtaking, when it is calculated according to the second traveling information of the obstacle vehicle that the obstacle vehicle is decelerating and the yielding acceleration constraint exceeds a preset acceleration range in order to determine if the host vehicle should proceed in its route or control the vehicle to stop based on determining the criticality of the driving situation (Thomas [23]).

Claim 16 is rejected for similar reasons as claim 4, see above rejection.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by Dax (US20210229656) in view of Yu (US20200406892) and Ishioka (US20190016338).
Regarding claim 9, Dax as modified by Yu teaches the method according to claim 8. Dax as modified by Yu does not yet teach wherein the planning the autonomous vehicle to overtake or yield according to the computed speed of the autonomous vehicle when entering the vehicle-converging area and the predicted speed of the obstacle vehicle when entering the vehicle-converging area comprises: planning the autonomous vehicle to overtake and pass by under a condition that the computed speed of the autonomous vehicle when entering the vehicle-converging area is higher than the predicted speed of the obstacle vehicle when entering the vehicle-converging area; and planning the autonomous vehicle to yield and pass by under a condition that the computed speed of the autonomous vehicle when entering the vehicle-converging area is lower than the predicted speed of the obstacle vehicle when entering the vehicle-converging area.
Ishioka teaches wherein the planning the autonomous vehicle to overtake or yield according to the computed speed of the autonomous vehicle when entering the vehicle-converging area and the predicted speed of the obstacle vehicle when entering the vehicle-converging area comprises:
planning the autonomous vehicle to overtake and pass by under a condition that
the computed speed of the autonomous vehicle when entering the vehicle-converging area is higher than the predicted speed of the obstacle vehicle when entering the vehicle-converging area ([0112]-[0113] disclosing if the vehicle speed is higher than the object vehicle on the converging zone, the autonomous vehicle overtakes the object vehicle in the converging zone); and
planning the autonomous vehicle to yield and pass by under a condition that the computed speed of the autonomous vehicle when entering the vehicle-converging area is lower than the predicted speed of the obstacle vehicle when entering the vehicle-converging area ([0112]-[0113] disclosing if the vehicle speed is less than the object vehicle speed on the converging zone, the autonomous vehicle yields for the object vehicle in the converging zone and goes after it).
Dax as modified by Yu and Ishioka are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dax as modified by Yu to incorporate the teaching of Ishioka of wherein the planning the autonomous vehicle to overtake or yield according to the computed speed of the autonomous vehicle when entering the vehicle-converging area and the predicted speed of the obstacle vehicle when entering the vehicle-converging area comprises: planning the autonomous vehicle to overtake and pass by under a condition that the computed speed of the autonomous vehicle when entering the vehicle-converging area is higher than the predicted speed of the obstacle vehicle when entering the vehicle-converging area; and planning the autonomous vehicle to yield and pass by under a condition that the computed speed of the autonomous vehicle when entering the vehicle-converging area is lower than the predicted speed of the obstacle vehicle when entering the vehicle-converging area in order to safely move into the converging lane and avoid collision with a faster vehicle on the other lane as taught by Ishioka.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Dax (US20210229656) in view of Buamgarten (US20200361472) and Oka (US20200307597).
Regarding claim 12, Dax teaches the method according to claim 1. Dax does not teach wherein: giving up an overtaking and passing by behavior under a condition that a speed required by the autonomous vehicle when accelerating to overtake and pass by
exceeds a speed limit of a corresponding road; and giving up a yielding and passing by behavior under a condition that an acceleration required by the autonomous vehicle when yielding and passing by is smaller than a preset value.
Buamgarten teaches giving up an overtaking and passing by behavior under a condition that a speed required by the autonomous vehicle when accelerating to overtake and pass by exceeds a speed limit of a corresponding road ([0021] disclosing an overtaking that requires exceeding the speed limit cannot be carried out);
Dax and Buamgarten are analogous art because they are in the same field of endeavor, autonomous vehicle trajectory determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dax to incorporate the teaching of Buamgarten of giving up an overtaking and passing by behavior under a condition that a speed required by the autonomous vehicle when accelerating to overtake and pass by exceeds a speed limit of a corresponding road in order to categorize a driving maneuver as feasible when it is possible to execute the driving maneuver without risk (Buamgarten [0019].
Oka teaches giving up a yielding and passing by behavior under a condition that an acceleration required by the autonomous vehicle when yielding and passing by is smaller than a preset value ([0070]-[0071] disclosing the autonomous vehicle changing lane behind another vehicle “yielding”. When determining that the deceleration is larger than a predetermined value, the lane change is stopped. The deceleration larger than a predetermined value is interpreted as an acceleration smaller than a preset value).
Dax and Oka are analogous art because they are in the same field of endeavor, autonomous vehicle trajectory determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dax to incorporate the teaching of Oka of teaches giving up a yielding and passing by behavior under a condition that an acceleration required by the autonomous vehicle when yielding and passing by is smaller than a preset value in order to take in consideration the influence of the other vehicles when performing a yielding action as taught by Oka.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US11192545 discloses switching a driving maneuver based on an intention of an object at an intersection zone with the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664